         Case 1:20-cv-02625-LGS Document 96 Filed 10/27/20 Page 1 of 4




October 26, 2020                                                           BETSY D. BAYDALA
                                                                           DIRECT: 212.994.6538
                                                                      BBAYDALA@KBRLAW.COM
VIA ECF FILING ONLY                                                By October 30, 2020, Plaintiff shall file a
Hon. Lorna G. Schofield, U.S.D.J.
                                                                   responsive letter.
United States District Court, SDNY
500 Pearl Street
                                                                   So Ordered.
New York, NY 10007

Re:    Powers v. Memorial Sloan Kettering Cancer Center, et al. Dated: October 27, 2020
       Docket No. :                            1:20-cv-02625           New York, New York

Dear Judge Schofield:

Defendants submit this as their letter motion for a pre-motion discovery conference with the
Court in accordance with Local Civil Rule 37.2 and Your Honor’s Individual Rules.

A) Defendants seek a protective order relieving them of the obligation of responding to
   plaintiff’s requests and 30(b)(6) notices served in disregard of this Court’s Order

The parties submitted various pre-motion letters concerning discovery disputes, which the Court
resolved by Order dated October 8, 2020 and extended the fact discovery deadline to November
25, 2020. (Doc. 81). As set forth below, Plaintiff has served the following discovery requests
and 30(b)(6) notices in disregard of the Court’s Order and Defendants seek a protective order
from same.

  i.   Plaintiff’s Requests for Admissions: First Request dated October 16, 2020 (Exhibit
       “A”) and Second Request dated October 23, 2020 (Exhibit “B”).

On October 8, 2020, the Court “ORDERED that Plaintiff’s portion of the parties’ joint letter at
Docket No. 80, regarding the sufficiency of Defendants’ interrogatory responses is construed as
a motion to compel the production of supplemental interrogatory responses, and such motion is
DENIED.” (Doc. 81).

In an attempt to evade the Court’s Order, Plaintiff has served two sets of so-called Request for
Admissions seeking 53 admissions that are broad ranging in nature, scope and extent. The
Requests for Admissions fail to satisfy the formal requirements of FRCP 36, and instead, are
being improperly used by Plaintiff as a discovery device seeking unreasonably cumulative and
duplicative information, information that is not proportional to the needs of the case, information
that has been obtained through interrogatories, and/or information that can be obtained at the
upcoming depositions of fact witnesses (e.g., Dr. Sofocleous).

Defendants note that the First Request seeks 44 items, all on topics relating to the ablation
machine to which a response to a previously propounded interrogatory response has been

                                                                                             6835574
           Case 1:20-cv-02625-LGS Document 96 Filed 10/27/20 Page 2 of 4
Powers v. Memorial, et al.
Docket No.: 1:20-cv-02625
Page 2 of 4

provided. Defendants have requested, but Plaintiff has refused, to withdraw this First Set of
Requests for Admissions. The Second Set was served on Friday, October 23, 2020 at 5:29 PM,
and is similarly inappropriate in nature, extent and scope.

 ii.    Plaintiff’s 30(b)(6) Notices: Plaintiff’s Third Amended dated October 16, 2020
        (Exhibit “C”); Fourth Amended dated October 23, 2020 (Exhibit “D”); and First
        Notice dated October 23, 2020 (Exhibit “E”)

On October 8, 2020, the Court “ORDERED that, for the 30(b)(6) witness responsible for IT
issues (Docs. 69 and 80), by October 14, 2020, the parties shall meet and confer to narrow the
issues for which this 30(b)(6) witness is responsible, and Plaintiff shall serve an amended
30(b)(6) notice tailored to topics relevant to the claims in this case.” The Court also
“ORDERED that, while Plaintiff has not yet served a 30(b)(6) notice regarding Defendants’
policies and procedures, any such notice is quashed on the grounds that Plaintiff can obtain this
information through the depositions of other fact witnesses; and the deposition of a 30(6)(6)
witness covering Defendants’ policies and procedures is cumulative and not proportional to the
needs of this case.” (Doc. 81.).

Again in direct violation of the Court’s Order and in disregard of the parties meet and confer
discussions on October 14, 2020, Plaintiff served an expanded Third Amended 30(b)(6) notice
that was not tailored to topics relevant to the claims in the case. On the contrary, Plaintiff added
requests for substantive medical information that the Court had previously ordered plaintiff to
obtain through the depositions of other fact witnesses (Nos. 8-20).

Following Defendants continued objection, it is apparent given Plaintiff’s fourth attempt that
Plaintiff is unwilling to serve a properly tailored 30(b)(6) notice regarding IT/EMR issues.
Moreover, plaintiff has proceeded to further disregard the Court’s Order, as well as meet and
confer discussions by additionally serving a novel First 30(b)(6) notice regarding substance of
records when this information was ordered to be obtained at upcoming fact witness depositions
of the Memorial physicians. Defendants submit that at this point based on plaintiff’s conduct,
plaintiff has forfeited the right to notice a 30(b)(6) deposition and the notices should be quashed.

Defendants can establish their good cause for seeking a protective order from the Court because
Plaintiff is engaging in untimely and abusive discovery practices. Plaintiff is seeking overly
broad and unduly burdensome information, irrelevant information, information that is not
proportional to the needs of the case, information that is cumulative and duplicative to
information already provided, and/or information that can be obtained during the upcoming fact
depositions of Memorial’s physicians. Most concerning, plaintiff has served these discovery
requests and 30(b)(6) notices in disregard of the Court’s Order dated October 8, 2020.

    B) Defendants seek to quash the Amended Subpoena on Ethicon, Inc. (Exhibits “F”
       and “G”)

On October 23, 2020 at 4:58 PM, Plaintiff served an Amended Subpoena to Testify and Duces
Tecum on non-party Ethicon, Inc. with a deposition date of November 2, 2020. Plaintiff’s
issuance of the subpoena on 10 days’ notice is a sufficient basis to quash the subpoena. See
Usov v. Lazar, No. No. 13 Civ. 818(RWS), 2014 WL 4354691, *17 (S.D.N.Y. Sept. 2, 2014)
(“[T]here is an adequate basis in quashing the subpoenas on the grounds that Plaintiff violated
                                                 2
                                                                                              6835574
           Case 1:20-cv-02625-LGS Document 96 Filed 10/27/20 Page 3 of 4
Powers v. Memorial, et al.
Docket No.: 1:20-cv-02625
Page 3 of 4

the notice requirements of FRCP 45…”). Defendants contend that Plaintiff’s insufficient notice
is an apparent attempt to deny Defendants and Ethicon the right to timely move to quash the
subpoena under FRCP 45. In addition, given the untimely notice and plaintiff’s unavailability to
meet and confer until October 27, 2020, Defendants were not afforded the opportunity to meet
and confer before bringing this letter motion.

In addition to the untimely notice, there are a number of factors to warrant the quashing of this
subpoena. In this case, there is no claim that the ablation device used by Dr. Sofocleous and
manufactured by Ethicon was defective. Plaintiff’s subpoena seeks information about the
ablation machine that is publicly available on Ethicon’s website (e.g., user manuals, marketing
materials), as well as information that can be obtained through Dr. Sofocleous’ deposition (e.g.,
operation and functionality of the machine, relationship with Ethicon). Importantly, no witness
at Ethicon has personal knowledge of Ms. Zak’s medical condition or the liver ablation
performed by Dr. Sofocleous on April 10, 2017. See Ackermann v. N.Y.C. Dept. of Inform.
Tech. and Telecomm., No. 09 CV 2436 (JBW)(LB), 2010 WL 1172625, *1 (E.D.N.Y. Mar. 24,
2010) (granting motion to quash subpoena requesting deposition because witness had no
personal knowledge of plaintiff’s claim).

In addition, enforcement of the subpoena would constitute an unreasonable and inappropriate use
of the discovery process because plaintiff cannot establish that the information sought is relevant
and material to the allegations and claims in this case. On its face the subpoena is impermissibly
over broad as it seeks an excessive breadth of irrelevant information regarding Dr. Sofocleous’
relationship with Ethicon (e.g., consulting agreements, research information, grants, benefit
information). This collateral and tangential evidence could only be sought by plaintiff’s counsel
as a means to prejudice and harass Dr. Sofocleous. See Concord Board Corp. v. Brunswick
Corp., 169 F.R.D. 44, 50 (citation omitted) (“[T]o the extent a subpoena sweepingly pursues
material with little apparent or likely relevance to the subject matter it runs the greater risk of
being found overbroad and unreasonable.”).

C) Defendants seek the imposition of sanctions and award of attorney’s fees

With less than one month left for fact discovery, Defendants seek to devote their time and effort
to the many upcoming depositions of fact witnesses, rather than responding to Plaintiff’s
improper and repeated discovery requests. Defendants contend that sanctions and an award of
attorney’s fees are warranted to deter plaintiff from proceeding with this excessive and improper
discovery. See Vaigasi v. Solow Management Corp., No. 11 Civ. 5088 (RMB)(HBP), 2016 WL
616386, *18 (S.D.N.Y. Feb. 16, 2016) (internal citations omitted) (“Rule 26(g) is designed to
curb discovery abuse by explicitly encouraging the imposition of sanctions. The subdivision
provides a deterrent to excessive discovery by imposing a certification requirement that obliges
each attorney … to stop and think about the legitimacy of a discovery request.”).

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

/s/ Betsy D. Baydala

Betsy D. Baydala
                                                3
                                                                                             6835574
           Case 1:20-cv-02625-LGS Document 96 Filed 10/27/20 Page 4 of 4
Powers v. Memorial, et al.
Docket No.: 1:20-cv-02625
Page 4 of 4

cc:     via ECF filing

        Hendler Flores Law, PLLC
        1301 West 25th Street, Suite 400
        Austin, Texas 78705
        shendler@hendlerlaw.com
        rwebber@hendlerlaw.com
        lgoettsche@hendlerlaw.com




                                           4
                                                                           6835574
